                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

ARTHUR REED,                                        )
                                                    )
                Petitioner,                         )
                                                    )
          vs.                                       )       Case No. 4:15 CV 1843 ACL
                                                    )
TROY STEELE,                                        )
                                                    )
                Respondent.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the Petition of Arthur Reed for a writ of habeas corpus

 under 28 U.S.C. ' 2254.

                                       I. Procedural History

        Reed is currently incarcerated at the Eastern Reception, Diagnostic and Correctional

Center in Bonne Terre, Missouri, pursuant to the sentence and judgment of the Circuit Court of St.

Louis City, Missouri. (Doc. 15-4 at 129-32.) On July 7, 2009, a jury found Reed guilty of

second-degree burglary, felony resisting arrest, misdemeanor stealing, first-degree trespass, and

second-degree property damage. (Doc. 15-1 at 86.) The court sentenced him as a prior and

persistent offender to an aggregate sentence of twenty-four years’ imprisonment. Id. at 107.

        In his direct appeal of his convictions, Reed raised four claims: (1) the evidence was

insufficient to support his conviction for resisting arrest; (2) the trial court plainly erred in allowing

the State to present hearsay testimony; (3) the trial court erred in overruling Reed’s motions for

judgment of acquittal at the close of the State’s case because the State failed to prove beyond a

reasonable doubt that Reed was guilty of burglary and trespassing; and (4) the trial court erred in

denying Reed’s motion for a new trial because the prosecution withheld favorable material

evidence from the defense in violation of Brady v. Maryland, 373 U.S. 83 (1963).            (Doc. 15-2.)
                                                    1
On February 8, 2011, the Missouri Court of Appeals affirmed the judgment of the trial court.

(Doc. 15-5.)

       Reed filed a pro se motion for post-conviction relief under Rule 29.15. (Doc. 15-6 at

6-13.) After appointment of counsel, an amended post-conviction relief motion and request for

evidentiary hearing was filed. (Doc. 15-7 at 3-25). The amended motion raised the following

claims: (1) trial counsel was ineffective in inducing Reed to give up his right to testify; (2) trial

counsel was ineffective in failing to introduce the entire 911 tape; and (3) the State failed to

disclose evidence to Reed in violation of Brady. Id. The motion court denied Reed’s amended

motion after holding an evidentiary hearing. Id. at 149-62.

       In his appeal from the denial of post-conviction relief, Reed argued that trial counsel was

ineffective in failing to play the entire 911 call. (Doc. 15-8 at 22.) He also argued that the State

committed a Brady violation. Id. at 24. The Missouri Court of Appeals affirmed the decision of

the motion court. (Doc. 15-10.)

       Reed filed the instant Petition on December 4, 2015, in which he raises the following

grounds for relief: (1) the evidence was insufficient to convict him of resisting arrest; (2) the

evidence was insufficient to show he committed second-degree burglary and the misdemeanor

charges of trespassing, stealing, and property damage; (3) trial counsel was ineffective for

stipulating with the State not to play the entire 911 call for the jury; (4) the State violated Brady;

(5) the Missouri Supreme Court erred in denying his State petition for habeas corpus under

Missouri Supreme Court Rule 91; (6) the “cumulative effect of all the alleged errors” warrants

habeas relief; (7) trial counsel was ineffective for failing to request new counsel at a post-trial

hearing; (8) trial counsel was ineffective for failing to object to the prosecutor’s use of an evidence

envelope at the post-trial hearing; (9) trial counsel was ineffective for failing to object to the

admission of Reed’s clothes and the hammer used in the burglary; and (10) trial counsel was
                                                   2
ineffective for failing to impeach Officer Tesreau concerning the evidentiary chain of custody.

(Doc. 1.)

       Respondent filed a Response to Order to Show Cause, in which he argues that Grounds

Five and Six are not cognizable in federal habeas review; Grounds Seven, Eight, Nine, and Ten

are procedurally defaulted; and all of Reed’s claims fail on their merits. (Doc. 15.) Reed then

filed a Traverse, in which he provides further argument in support of his claims.

                                          II.     Facts1

       On August 25, 2008, Jerry Warden saw Reed attempting to enter an unoccupied home

(the first house). When Reed was unable to force the door open, he entered a second

unoccupied home under renovation (the second house) and left approximately 30 seconds later

holding a hammer. Reed then used the hammer to pry open the door of the first house.

Warden called 911 to report that a heavyset male wearing shorts and a gray sweatshirt was

breaking into homes. Upon police arrival shortly thereafter, Reed ran from the first house and

into the road, forcing a car to stop abruptly; and fled down an alley.

       Officer Matthew Tesreau followed Reed on foot, responding to reports of Reed’s

location. Reed began running when he saw Officer Tesreau, dressed in uniform, despite orders

to stop. Officer Tesreau caught up with Reed and ordered him at gunpoint to stop because he

was under arrest. Reed complied, and Officer Tesreau holstered his gun and took out his taser.

When Reed refused to follow Officer Tesreau’s order to get on the ground, Officer Tesreau

deployed his taser multiple times.

       Officer Tesreau waited for backup officers before placing Reed under arrest. The

officers took Reed back to the scene of the robbery, where Warden identified him. Officers


1
 The Court’s recitation of the facts is taken from the decision of the Missouri Court of Appeals on
direct review. (Doc. 15-5 at 3-6.)
                                                  3
found a hammer just inside the doorway to the first house, and the owner noted that the door had

been forced open and that the hammer did not belong to him. The owner of the second house

also noted that his door had been damaged, and identified the hammer as his. Neither owner

had given Reed permission to enter the residences.

       The jury found Reed guilty of burglary in the second degree, resisting arrest, stealing

under $500, trespassing in the first degree, and property damage in the second degree. Reed

moved for judgment of acquittal or for a new trial, asserting that the State had not met its burden

of proving each and every element of its case. The court denied Reed’s motion for a new trial,

after holding multiple evidentiary hearings.


                                    III. Standard of Review

       A federal court=s power to grant a writ of habeas corpus is governed by 28 U.S.C. §

2254(d), which provides:

       (d) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim-

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d).

       The Supreme Court construed § 2254(d) in Williams v. Collins, 529 U.S. 362 (2000).

With respect to the “contrary to” language, a majority of the Court held that a state court decision

is contrary to clearly established federal law “if the state court arrives at a conclusion opposite to

that reached by [the Supreme Court] on a question of law” or if the state court “decides a case
                                                  4
differently than [the] Court has on a set of materially indistinguishable facts.” Id. at 405. Under

the “unreasonable application” prong of § 2254(d)(1), a writ may issue if “the state court identifies

the correct governing legal rule from [the Supreme Court=s] cases but unreasonably applies [the

principle] to the facts of the particular state prisoner’s case.” Id. Thus, “a federal habeas court

making the ‘unreasonable application’ inquiry should ask whether the state court’s application of

clearly established federal law was objectively unreasonable.” Id. at 410. Although the Court

failed to specifically define “objectively unreasonable,” it observed that “an unreasonable

application of federal law is different from an incorrect application of federal law.” Id. at 410.

                                       IV.      Petitioner’s Claims


       Reed raises ten grounds for relief. The undersigned will discuss these claims in turn.


A.     Ground One

       In his first ground for relief, Reed argues that the evidence was insufficient to sustain his

conviction of resisting arrest by fleeing. He argues that the State did not prove that Officer

Tesreau was trying to make an arrest of Reed.

       The statutory language of the criminal offense of which Reed was convicted provides, in

relevant part, as follows:

       A person commits the offense of resisting or interfering with arrest, detention, or
       stop if he or she knows or reasonably should know that a law enforcement officer is
       making an arrest or attempting to lawfully detain or stop an individual or vehicle,
       and for the purpose of preventing the officer from effecting the arrest, stop or
       detention, he or she:
       (1) Resists the arrest, stop or detention of such person by using or threatening the
       use of violence or physical force or by fleeing from such officer..

Mo. Rev. Stat. § 575.150.

       Reed raised this claim in his direct appeal. The Missouri Court of Appeals held as

follows:
                                                 5
                 Contrary to Reed’s assertion on appeal, Officer Tesreau did testify at trial
        that he informed Reed he was under arrest before Reed fled. Specifically, he
        testified on cross-examination that before he tased Reed for the first time he
        ‘advised [Reed] to get down on the ground, that he was under arrest, which [Reed]
        did not, he did not comply to [sic].’ (Trial Transcript at p. 281.) Accepting this
        testimony as true, as we must, there was sufficient evidence from which a
        reasonable juror might have found Reed guilty of resisting arrest. Id. Namely,
        the evidence established that Officer Tesreau was attempting to arrest Reed, that
        Officer Tesreau—while in uniform—shouted for Reed to stop because he was
        under arrest, that Reed fled both when the police first arrived and also from Officer
        Tesreau, and that during Reed’s initial flight he ran into the road, forcing a passing
        car to stop abruptly in a manner that could have caused the driver injury. State v.
        Daws, 311 S.W.3d 806, 808-09 (Mo. banc 2010) (five elements of resisting arrest
        are: (1) law enforcement officer is making or attempting to make a lawful arrest or
        stop; (2) defendant knew of or reasonably should have known of law enforcement
        officer’s lawful attempt; (3) defendant resists by fleeing; (4) defendant resisted for
        purpose of thwarting law enforcement officer’s lawful attempt to arrest or stop by
        threat of violence or by fleeing; and (5) defendant fled in manner that created
        substantial risk of serious physical injury to another).

(Doc. 15-5 at 7-8.)

        In reviewing a challenge to a sufficiency of the evidence, “the relevant question is whether,

after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). Accord Parker v. Matthews, 567 U.S.

37, 43 (2012); Cavazos v. Smith, 565 U.S. 1, 7 (2011). “This familiar standard gives full play to

the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443

U.S. at 319. State law determines the specific elements of the crime at issue. Fenske v.

Thalacker, 60 F.3d 478 (8th Cir. 1995). The federal habeas court’s scope of review is very

limited. The Court “must presume that the trier of fact resolved all conflicting inferences in the

record in favor of the state” and “must defer to that resolution.” Whitehead v. Dormire, 340 F.3d

532, 536 (8th Cir. 2003) (quotation marks omitted). Furthermore, “a state-court decision

rejecting a sufficiency challenge may not be overturned on federal habeas unless the decision was
                                                   6
objectively unreasonable.” Parker, 567 U.S. at 43 (quotation marks omitted).

       The Missouri Court of Appeals’ decision was not contrary to, or an unreasonable

application of, clearly established federal law, nor was it based on an unreasonable determination

of the facts in light of the evidence presented. Consistent with Jackson v. Virginia, the Missouri

Court examined whether the testimony presented at trial established the elements of the crime as

defined under Missouri law. The only element challenged by Reed is that Officer Tesreau was

attempting to make an arrest. The Missouri Court of Appeals cited Officer Tesreau’s testimony

that he advised Reed to get down on the ground and that he was under arrest. (Doc. 15-1 at 74.)

The undersigned’s review of the record shows that the State court’s determination of the facts is

supported by the record.

       Thus, Ground One is denied.

B.     Ground Two

       In his second ground for relief, Reed argues that the evidence at trial was insufficient to

show he committed second-degree burglary or the misdemeanor charges of trespassing, stealing,

and property damage, because the State’s eyewitness did not make an in-court identification.

       Reed raised this claim in his direct appeal. The Missouri Court of Appeals held as

follows:

               The crux of Reed’s argument appears to be that because Warden did not
       make an in-court identification of Reed that the State per se failed to produce
       sufficient evidence to establish beyond a reasonable doubt that Reed was the person
       who entered the first and second houses. An in-court identification, however, is
       not mandatory where the witness’s total testimony sufficiently identifies the
       defendant as the person who committed the crime. State v. Gaines, 316 S.W.3d
       440, 455 (Mo. App. W.D. 2010) (in-court identification not necessary when totality
       of evidence shows that defendant was person who committed crime); State v.
       Baker, 23 S.W.3d 702, 708 (Mo. App. E.D. 2000) (there was sufficient evidence to
       identify defendant as accused, even where victim did not physically indicate
       defendant’s presence in courtroom).
               Here, trial testimony established that Warden witnessed “the defendant”
       attempt to enter house one, enter house two, leave house two with a hammer, and
                                                 7
       then use that hammer to gain entry to house one. The owners of the first and
       second houses both testified to damage to their doors, and both testified that they
       had not given Reed permission to enter. The owner of the first house testified that
       the hammer found in his house did not belong to him, and the owner of the second
       house testified that the hammer found in the first house belonged to him. After
       Reed was arrested, Warden identified him at the scene as the person he had seen
       entering the houses. At trial, Warden identified the clothes Reed was wearing
       when he was arrested, as matching the clothes worn by the burglar. Also at trial,
       Officer Tesreau made an in-court identification of Reed as the man he arrested on
       August 25, 2008, and testified that after Reed’s arrest he was returned to the crime
       scene for Warden to identify
               Even without an in-court identification by Warden, the record and
       inferences sufficiently established that Reed was the person who committed the
       crimes. Gaines, 316 S.W.3d at 455; Baker, 23 S.W.3d at 708. Under our
       standard of review, there was sufficient evidence for a jury to have found Reed
       guilty of burglary, stealing, trespassing, and property damage. Gibbs, 306 S.W.3d
       at 181.

(Doc. 15-5 at 10-11.)

       The appellate court concluded that the record and inferences sufficiently established that

Reed was the person who committed the crimes. Based on the Court’s review of the record from

the trial, these findings and conclusions are not objectively unreasonable. As such, Reed is not

entitled to relief on Ground Two.


C.     Ground Three

       Reed argues that trial counsel was ineffective for stipulating with the State that the 911 call

made by Jerry Warden did not need to be played for the jury in its entirety. Specifically, Reed

contends that the un-played portion of the 911 call contradicted Warden’s trial testimony, and

supported the defense theory that Reed never entered the first house.

       The portion of the 911 call admitted into evidence at trial contained the following

conversation between Warden and the dispatcher:

       [Dispatcher]: Can I help you?
       [Warden]: Yes, good morning. My name is Jerry Warden at 2707 McNair and a guy is
       breaking into a house right across the street.
       [Dispatcher]: Okay. What’s the address?
                                                 8
        [Warden]: It would be 2704 McNair, M-C-N-A-I-R.
        [Dispatcher]: McNair?
        [Warden]: Yeah.
        ***
        [Warden]: …He went into the house next door and got some tools and he’s over at the
        house now.
        [Dispatcher]: And he’s breaking in what door?
        [Warden]: 2704.
        [Dispatcher]: I understand. Front door? Back door? Side door?
        [Warden]: Well, it’s the front door, actually which is the side of the house.
        [Dispatcher]: Okay. So kicking in the front door on the side of the house?
        [Warden]: Yes.
        [Dispatcher]: Okay. He also broke into which house?
        [Warden]: Let’s see, it would be probably 2406, or 08. I can’t see the numbers from here.
        Let me see, he’s just going to the back door now.

(Doc. 15-1 at 65.) The State stopped the recording at this point, and informed the jury that the

“next information is just [Warden’s] pedigree information.” Id.

        In the un-played portion of the 911 call,2 the dispatcher obtained Warden’s contact

information and dispatched to police officers the information Warden provided about the incident.

Warden then confirmed that Reed went around to the back of the house, and the dispatcher asked

Warden if he could see him. Warden responded, “No, I don’t see. He might be in the house.”

The dispatcher told Warden that the police might call him for more information and terminated the

call.

        At trial, Warden testified that he saw Reed approach the front door of the first house, then

walked to the back of the first house, at which time Warden could no longer see him. (Doc. 15-1

at 55.) After being behind the house for “a minute or so,” Reed came back around the side of the

house. Id. Warden testified that he saw Reed break into the first house and later “come running

out of the front of the house into the street” when the police arrived.” Id. at 56-57.

        Reed raised this claim in the post-conviction proceedings. The motion court rejected


2
The Court’s summary of the un-played portion of the call is taken from the decision of the
Missouri Court of Appeals. (Doc. 15-10 at 8-9.)
                                             9
Reed’s claim, finding the content of the un-played portion of the tape was not significantly

different from Warden’s trial testimony, and would not have affected the outcome of the trial.

(Doc. 15-7 at 154.) The Missouri Court of Appeals held as follows, in relevant part:

               Contrary to Movant’s assertion, the un-played portion of the 911 telephone
       call neither contradicted nor added to Mr. Warden’s testimony. In the un-played
       portion of the call, Mr. Warden confirmed that Movant went around to the back of
       the house and informed the dispatcher that he could not see Movant and Movant
       might have entered the house. Likewise, at trial, Mr. Warden testified that he told
       the 911 dispatcher that Movant went to the back of the house and that he “lost
       sight” of him. Thus, the information contained in the un-played portion of the 911
       telephone call is consistent with Mr. Warden’s testimony at trial.
               Additionally, the record refutes Movant’s contention that the un-played
       portion of the 911 call supported the defense theory that Movant never entered the
       first house. In the un-played portion of the 911 call, Mr. Warden informed the
       dispatcher that he could not see Movant and “he might be in the house.” At trial,
       Mr. Warden testified that after Movant went to the back of the house, returned to
       the front of the house. He testified that Movant entered the front door and that
       when the police arrived, he saw Movant “running out of the front of the house[.]”
       The un-played 911 call does not demonstrate that Movant did not enter the house,
       but rather ends before Movant returned to and entered the front of the house.

(Doc. 15-10 at 9.)

       The Sixth Amendment guarantees a criminal defendant the right to effective assistance of

counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). To show ineffective assistance of

counsel, a habeas petitioner must show both that “[his] counsel’s performance was deficient” and

that “the deficient performance prejudiced [his] defense.” Id. at 687; see also Paulson v. Newton

Corr. Facility, 773 F.3d 901, 904 (8th Cir. 2014). To show deficient performance, the petitioner

must show “that counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687.

        “Judicial scrutiny of counsel’s performance must be highly deferential,” and Petitioner

bears a heavy burden in overcoming “a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance” and “might be considered sound trial strategy.”

Id. at 689 (citations omitted). To show prejudice, the petitioner must show that “there is a
                                                10
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694.

       When, as here, an ineffective assistance claim has been addressed by the State court, this

Court must bear in mind that “[t]aken together, AEDPA and Strickland establish a ‘doubly

deferential standard’ of review.” See Williams v. Roper, 695 F.3d 825, 831 (8th Cir. 2012)

(citation omitted). In the context of a habeas claim, it is not sufficient for a petitioner to “show

that he would have satisfied Strickland’s test if his claim were being analyzed in the first instance.”

Bell v. Cone, 535 U.S. 685, 698-99 (2002). “Rather, he must show that the [state court] applied

Strickland to the facts of his case in an objectively unreasonable manner.” Id. at 699.

       Here, the State appellate court properly applied Strickland. The Missouri Court of

Appeals found that the un-played portion of the tape was consistent with Warden’s trial testimony

that he saw Reed approach the first house, then walk around to the back where he lost sight of him.

This finding is supported by the record. Reed cannot show that he was prejudiced due to

counsel’s failure to introduce cumulative evidence. Thus, Ground Three will be denied.

D.     Ground Four

       In his fourth ground for relief, Reed argues that the State violated Brady by failing to

provide the defense with tape-recorded communications between a police dispatcher and Officer

Tesreau. He contends that this tape would show that Officer Tesreau did not chase after Reed,

and would also undermine Warden’s credibility as a witness.

       At trial, Officer Tesreau testified that, after arriving at the first house, he received

information that the suspect had fled and was headed north. (Doc. 15-1 at 70.) Officer Tesreau

stated that he then “conducted a foot patrol in the area.” Id. Officer Tesreau testified that he was

“walking around the neighborhood,” when he received additional information from someone in
                                                  11
the neighborhood. Id.

       Warden testified that, when he saw Reed flee down an alley, he yelled out to “one of” the

two officers that had pulled up. Id. at 57. Warden stated that “one of the officers” then “ran

down the alley.” Id.

       Reed raised this claim in the post-conviction proceedings. The motion court found that

the tape showed that Officer Tesreau was breathing heavily, therefore supporting the State’s

theory that he chased Reed on foot. (Doc. 15-7 at 156.) The Missouri Court of Appeals held that

the record refutes Reed’s allegation that the dispatch recording is inconsistent with Warden’s

testimony. (Doc. 15-1- at 11.) The court stated that Warden “did not testify that he told Officer

Tesreau that Movant ran down an alley,” nor did he testify that Officer Tesreau was the officer

who ran down the alley.” Id. As such, the dispatch recording would not have impeached

Warden’s testimony. Id. The court also rejected Reed’s claim that the recording would have

undermined Officer Tesreau’s testimony because the communication suggested that Officer

Tesreau was walking around the area, rather than chasing Reed. Id. The court held that “the

communication between Officer Tesreau and the dispatcher in which Officer Tesreau is ‘walking

around the area’ is consistent with his testimony regarding his initial pursuit of” Reed. Id. at 12.

       “To establish that a Brady violation undermines a conviction, a convicted defendant must

make each of three showings: (1) the evidence at issue is favorable to the accused, either because it

is exculpatory, or because it is impeaching, (2) the state suppressed the evidence, either willfully or

inadvertently, and (3) prejudice ensued.” Skinner v. Switzer, 562 U.S. 521, 536 (2011).

       The State courts determined that the record refuted Reed’s claim that the dispatch

recording was favorable to him as impeachment evidence. This finding is supported by the

record. Reed is unable to demonstrate a Brady violation if the recording was not favorable to the

defense. Because the State court’s determination was not based upon an “unreasonable
                                                  12
determination of the facts in light of the evidence” or “an unreasonable application of, clearly

established Federal law,” Ground Four will be denied.


E.     Ground Five


       In his fifth ground for relief, Reed argues that the Missouri Supreme Court erred in denying

his state petition for habeas corpus under Missouri Supreme Court Rule 91 without stating the

reasons for its decision. Reed believes that he “demonstrated cause and prejudice” to overcome

the State’s doctrine of procedural default. (Doc. 1-1 at 16.)

       The United States Supreme Court has held that “‘federal habeas corpus relief does not lie

for errors of state law” and that “it is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68

(1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990) and citing Pulley v. Harris, 465 U.S.

37, 41 (1984)).

       Reed’s claim challenging the opinion of the Missouri Supreme Court is not cognizable in

the instant federal habeas petition. Thus, Ground Five will be denied.


F.     Ground Six


       In his sixth ground for relief, Reed argues that he is entitled to habeas relief due to the

“cumulative effect of all the alleged errors.” (Doc. 1-1 at 16.)

       The Eighth Circuit has held “a habeas petitioner cannot build a showing of prejudice on a

series of errors, none of which would by itself meet the prejudice test.” Middleton v. Roper, 455

F.3d 838, 851 (8th Cir. 2006) (quoting Hall v. Luebbers, 296 F.3d 685, 692 (8th Cir. 2002)).

Thus, Ground Six is not cognizable in this action and will be denied.



                                                 13
G.     Grounds Seven through Ten


       In grounds seven through ten, Reed raises ineffective assistance of trial counsel claims that

he failed to raise during the state post-conviction proceedings. Respondent argues that these

claims are, therefore, procedurally defaulted.

       Reed does not contest that he failed to raise these claims before the state courts. Instead,

Reed argues that his procedural default should be excused under Martinez v. Ryan, 566 U.S. 1

(2012), because post-conviction counsel was ineffective in failing to raise the claims.

       The Supreme Court held in Martinez that:

       Where, under state law, claims of ineffective assistance of trial counsel must be
       raised in an initial review of collateral proceeding, a procedural default will not bar
       a federal habeas court from hearing a substantial claim of ineffective assistance at
       trial if, in the initial review collateral proceeding, there was no counsel or counsel
       in that proceeding was ineffective.

566 U.S. at 17.

       To satisfy Martinez, Reed must show that his counsel in the initial post-conviction

proceeding was ineffective under the standards of Strickland. Id. at 14. He must also show “that

the underlying ineffective-assistance-of-trial-counsel claim is a substantial one, which is to say

that the [petitioner] must demonstrate that the claim has some merit.” Id. As for what amounts

to a “substantial” claim, the Supreme Court in Martinez explained “that the prisoner must

demonstrate that the claim has some merit. Id. (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)

(describing the standards for certificates of appealability to issue).) Under 28 U.S.C. §

2253(c)(2), a certificate of appealability may issue only if “a petitioner has made a substantial

showing of the denial of a constitutional right.” “A substantial showing is a showing that issues

are debatable among reasonable jurists, a court could resolve the issues differently, or the issues

deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997).


                                                 14
        The Court will, therefore, examine the underlying ineffective assistance of trial counsel

claims asserted in grounds seven through ten to determine if they have “some merit” to excuse

Reed’s procedural default.

        Ground Seven

        In his seventh ground for relief, Reed argues that trial counsel was ineffective for failing to

request new counsel at a post-trial hearing.

        After Reed was found guilty, he alleged that trial counsel was ineffective for failing to call

Detective Leonard Blansitt and Officer John Pierce as witnesses. The trial court heard testimony

from both witnesses in order to determine whether there was probable cause to believe Reed had

received ineffective assistance of counsel. (Doc. 15-1 at 94-113.) The court found that these

witnesses did not support Reed’s defense theory and provided no “meaningful contradiction” of

Officer Tesreau’s trial testimony. Id. at 111. The court concluded that there was no probable

cause to believe Reed had received ineffective assistance of trial counsel. Id. at 113.

          Reed argues that trial counsel had a conflict of interest because the testimony at the

hearing could have established that trial counsel was ineffective. Reed’s claim lacks merit. The

purpose of the post-trial hearing was simply for the trial court to determine if there was probable

cause to believe that Reed had received ineffective assistance of counsel. The hearing did not

affect Reed’s ability to litigate his ineffective assistance of trial counsel claims in the

post-conviction proceedings. Reed is unable to demonstrate prejudice under Strickland.

        Ground Seven does not have “some merit” as required by Martinez. Reed has not,

therefore, established cause to avoid the procedural bar preventing consideration of the merits of

this claim.

        Accordingly, Ground Seven will be denied.



                                                  15
       Ground Eight

       In his eighth ground for relief, Reed argues that trial counsel was ineffective for failing to

object to the prosecutor’s use of an evidence envelope during his cross-examination of Officer

Pierce at a post-trial hearing. The envelope indicated Officer Pierce had packaged and labeled the

evidence seized from the scene. Reed argues this is inconsistent with Officer Tesreau’s testimony

at trial that he handled the evidence.

       As previously discussed, the purpose of the post-trial hearing at issue was to determine if

there was probable cause for Reed’s ineffective assistance of trial counsel claims. If counsel had

objected to the prosecutor’s use of the evidence envelope, it would not have changed the outcome

of that proceeding, nor would it have affected the outcome of the trial. Ground Eight does not

have “some merit” as required by Martinez. Thus, Reed has not established cause to avoid the

procedural bar of this claim. Ground Eight will be denied.

       Ground Nine

       In his ninth ground for relief, Reed argues that trial counsel was ineffective for failing to

object to the admission of Reed’s clothes and the hammer used in the burglary. Reed contends

that Officer Tesreau falsely testified that he seized these items, when it was actually Officer Pierce

who seized them.

       Reed’s claim lacks merit. First, the record does not establish that Tesreau falsely testified.

Officer Tesreau described the seizure process generally, testifying that “we take the clothes for

burglaries, to maybe get DNA off of it,” place it in an evidence bag, and transport it to the

department lab for analysis. (Doc. 15-1 at 72.) He testified that, in the instant case, the evidence

“was seized and taken to the lab.” Id. When later asked if he seized and packaged the hammer in

this case, Officer Tesreau testified “Yes, sir, I did.” Id. at 73. After trial, Officer Pierce testified

that he collected evidence from Officer Tesreau and processed it. Although Officer Tesreau’s
                                                  16
testimony may be unclear as to whether he personally bagged, sealed, and delivered all of the

seized evidence or if other officers assisted in this process, it is not inconsistent with Officer

Pierce’s testimony.

          Further, even if counsel had objected to the admission of the evidence on the basis of the

chain of custody, this would not have affected the outcome of the trial. At most, the objection

would have been sustained, and the State would have introduced additional evidence to clarify the

chain of custody. Thus, Ground Nine does not have “some merit” as required by Martinez, and

Reed cannot established cause to avoid the procedural bar of this claim. Ground Nine will be

denied.

          Ground Ten

          In his tenth ground for relief, Reed argues that trial counsel was ineffective for failing to

impeach Officer Tesreau about perceived inconsistencies concerning the evidentiary chain of

custody involved with the clothes and hammer seized during the investigation. The Court has

found that Officer Tesreau’s testimony was consistent with the testimony of Officer Pierce. As

such, an effort to impeach Officer Tesreau regarding the chain of custody would not have led to the

exclusion of the evidence. Thus, Ground Ten does not have “some merit” as required by

Martinez, and will be denied.

                                   V. Certificate of Appealability

          To grant a certificate of appealability, a federal habeas court must find a substantial

showing of the denial of a federal constitutional right. See 28 U.S.C. § 2253(c)(2); Hunter v.

Bowersox, 172 F.3d 1016, 1020 (8th Cir. 1999). A substantial showing is established if the issues

are debatable among reasonable jurists, a court could resolve the issues differently, or the issues

deserved further proceedings. See Cox, 133 F.3d at 569. In this case, Reed has failed to make a

substantial showing of the denial of a constitutional right. The undersigned is not persuaded that
                                                    17
the issues raised in his Petition are debatable among reasonable jurists, that a court could resolve

the issues differently, or that the issues deserve further proceedings.

       Accordingly, no Certificate of Appealability shall be issued.

                                              ORDER

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the instant Petition for

a Writ of Habeas Corpus under 28 U.S.C. §2254 be denied and be dismissed with prejudice by

separate judgment entered this date.

       IT IS FURTHER ORDERED, ADJUDGED and DECREED that Petitioner be denied a

Certificate of Appealability if Petitioner seeks to appeal this Judgment of Dismissal.


                                                      s/Abbie Crites-Leoni
                                                      ABBIE CRITES-LEONI
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 1st day of March, 2019.




                                                 18
